Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Rodney Wilford Wede, Appellant                       Appeal from the County Court at Law of
                                                      Lamar County, Texas (Tr. Ct. No. 60894).
 No. 06-18-00220-CR        v.                         Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Rodney Wilford Wede, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED FEBRUARY 26, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk